Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-18-00371-CR

                                   IN RE Juan Gabriel CISNEROS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 18, 2018

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On June 4, 2018, relator filed a pro se petition for writ of mandamus complaining of the

trial court’s refusal to rule on his application for writ of habeas corpus pursuant to Texas Code of

Criminal Procedure 11.08. On July 2, 2018, the respondent informed this court that (1) he

appointed an attorney to represent relator and (2) he scheduled a hearing to (a) determine the status

of the case, (b) determine how much time defense counsel needs to prepare for the case, and (c)

set the case for final hearing. Because relator has received the relief requested in his mandamus

petition, we dismiss the petition as moot. See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim.

App. 2014) (orig. proceeding) (dismissing petition because relief sought had become moot).

                                                      PER CURIAM

Do not publish

1
 This proceeding arises out of Cause No. 88-02-02179-CR, styled The State of Texas v. Juan Gabriel Cisneros,
pending in the 79th Judicial District Court, Brooks County, Texas, the Honorable Federico Hinojosa presiding.